--------------------------------------------------------------------------------

EXHIBIT 10.1

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. UPON ANY SALE, SUCH SECURITIES MAY NOT BE REOFFERED
FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE ACT.

REGULATION S SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made effective as of the ________ day of ___________________,
2007.

BETWEEN:

THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT

(hereinafter called the “Subscriber”)

OF THE FIRST PART

AND:

LINCOLN GOLD CORPORATION, a Nevada corporation

(hereinafter called the “Company”)

OF THE SECOND PART

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1                       Definitions. The following terms will have the
following meanings for all purposes of this Agreement.

(a)         “Agreement” shall mean this Agreement, and all schedules and
amendments to in the Agreement.

(b)         “Common Stock” means the Common Stock of the Company with a par
value of $0.001 per share.

(c)         “Exchange Act” shall mean the United States Securities Exchange Act
of 1934, as amended.

(d)         “Subscriber” shall mean the Subscriber executing the signature page
to this Agreement.

(e)         “Offering” shall mean the offering of up to 3,500,000 Units by the
Company.

--------------------------------------------------------------------------------

- 2 –

(f)         “SEC” shall mean the United States Securities and Exchange
Commission.

(g)         “SEC Filings” means the reports, schedule, forms and other filings
made by the Company with the SEC in accordance with its obligations under
Section 13(a) or 15(d) of the Exchange Act, including its annual reports on Form
10-KSB, its quarterly reports on Form 10-QSB and its current reports on Form
8-K.

(h)         "Securities" means the Units, including the Shares and Warrants
comprising the Units, and the Warrant Shares;

(i)         “Securities Act” shall mean the United States Securities Act of
1933, as amended.

(j)         "Shares" means those Common Stock to be purchased by the Subscriber
and comprising a portion of the Units;

(k)         “Subscription Price” means the subscription price of $0.10 per Unit
payable by the Subscriber to the Company in consideration for the purchase and
sale of the Shares in accordance with Section 2.1 of this Agreement.

(l)         “Unit” means a unit consisting of one (1) Share and one (1) Warrant;

(m)         “Warrant” means one share purchase warrant entitling the Subscriber
to purchase one share of Common Stock of the Company for a two year term
following the date of the purchase and sale of the Units at a price of $0.15 per
Warrant Share;

(n)         “Warrant Shares” means the Common Stock issuable upon exercise of
the Warrants.

1.2                      Schedules. The following schedules are attached to and
form part of this Agreement:

Schedule A         Definition of U.S. Person
Schedule B         Canadian Investor Certificate
Schedule C         Warrant Certificate

1.3                      Currency. All dollar amounts referred to in this
agreement are in United States funds, unless expressly stated otherwise.

ARTICLE 2
PURCHASE AND SALE OF UNITS

2.1                      Agreement to Subscribe. Subject to the terms and
conditions of this Agreement, the Subscriber hereby subscribes for and agrees to
purchase from the Company such number of Units as is set forth upon the
signature page hereof at the Subscription Price. Upon execution, the
subscription by the Subscriber will be irrevocable.

2.2                      Payment of Subscription Price. The Subscription Price
is payable by the Subscriber contemporaneously with the execution and delivery
of this Subscription Agreement and will be advanced to the Company or its
solicitors. The Subscriber acknowledges that if the funds are advanced to the
Company’s solicitors, the solicitors shall release such funds to the Company on
confirmation by the Company that it will accept the subscription.

2.3                      Acceptance by Company. Upon execution of this Agreement
by the Company, the Company agrees to sell such Units to the Subscriber for the
Subscription Price subject to the Company’s right to sell to the Subscriber such
lesser number of Units as it may, in its sole discretion, deem necessary or
desirable.

--------------------------------------------------------------------------------

- 3 –

2.4                      Compliance with Securities Laws. Any acceptance by the
Company of the Subscription is conditional upon compliance with all securities
laws and other applicable laws of the jurisdiction in which the Subscriber is
resident. Each Subscriber will deliver to the Company all other documentation,
agreements, representations and requisite government forms required by the
lawyers for the Company as required to comply with all securities laws and other
applicable laws of the jurisdiction of the Subscriber.

2.5                      Loan Pending Subscription. Pending acceptance of this
subscription by the Company, all funds paid by the Subscriber shall be deposited
by the Company and immediately available to the Company for its corporate
purposes. In the event the subscription is not accepted, the subscription funds
will constitute a non-interest bearing demand loan of the Subscriber to the
Company.

2.6                      Delivery of Certificates. The Subscriber hereby
authorizes and directs the Company to deliver the securities to be issued to
such Subscriber pursuant to this Agreement to the Subscriber’s address indicated
on the signature page of this Agreement.

2.7                      No Minimum Subscription. The Subscriber acknowledges
and agrees that the subscription for the Units and the Company’s acceptance of
the subscription is not subject to any minimum subscription for the Offering.

ARTICLE 3
AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

3.1                      Exemption from Registration. The Subscriber
acknowledges and agrees that the Units will be offered and sold to the
Subscriber without such offers and sales being registered under the Securities
Act and will be issued to the Subscriber in an offshore transaction outside of
the United States in accordance with a safe harbour from the registration
requirements of the Securities Act provided by Rule 903 of Regulation S of the
Securities Act based on the representations and warranties of the Subscriber in
this Agreement. The Subscriber further acknowledges and agrees that the Warrant
Shares will be offered and sold without registration under the Securities Act
and will only be issued to the Subscriber in an offshore transaction in
accordance with Rule 903 of Regulation S of the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act. As
such, the Subscriber further acknowledges and agrees that all Securities will,
upon issuance, be “restricted securities” within the meaning of the Securities
Act.

3.2                      Resales of Securities. The Subscriber acknowledges that
that the Securities may not be offered, resold, pledged or otherwise transferred
except through an exemption from registration under the Securities Act or
pursuant to an effective registration statement under the Securities Act and in
accordance with all applicable state securities laws and the laws of any other
jurisdiction. The Subscriber agrees to resell the Securities only in accordance
with the provisions of Regulation S of the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration pursuant to the Securities Act. The Subscriber agrees that the
Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S of the Securities Act, pursuant
to registration under the Securities Act, pursuant to an available exemption
from registration. The Subscriber agrees that the Company may require the
opinion of legal counsel reasonably acceptable to the Company in the event of
any offer, sale, pledge or transfer of any of the Securities by the Subscriber
pursuant to an exemption from registration under the Securities Act.

3.3                      No Requirement to Register. The Subscriber acknowledges
and agrees that the Company has no obligation to register the resale of the
Securities pursuant to the Securities Act or to otherwise qualify the Securities
for resale under any federal, state or provincial securities laws.

3.4                      Hedging Transactions. The Subscriber agrees not to
engage in hedging transactions with regard to the Securities unless in
compliance with the Securities Act.

--------------------------------------------------------------------------------

- 4 –

3.5                      Share Certificates. The Subscriber acknowledges and
agrees that all certificates representing the Shares and the Warrant Shares will
be endorsed with the following legend, or such similar legend as deemed
advisable by legal counsel for the Company, to ensure compliance with Regulation
S of the Securities Act and to reflect the status of the Shares and the Warrant
Shares as restricted securities:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.”

3.6                      Warrant Exercises. The Subscriber acknowledge and agree
that the Warrants may only be exercised (i) outside the United States in an
offshore transaction in accordance with Rule 903 of Regulation S, or (ii) within
the United States pursuant to exemption from the registration requirements of
the Securities Act. In order to establish the availability of Rule 903, the
Subscriber acknowledges and agrees that it will not be entitled to exercise the
Warrants unless at the time of such exercise the Subscriber is able to make the
representations and warranties with respect its purchase of the Warrant Shares
set forth in the exercise form attached to the certificate representing the
Warrants. If the Warrants are to be exercised pursuant to an exemption from the
registration requirements of the Securities Act, the Subscriber will be required
to deliver a legal opinion in form and substance satisfactory to the Company to
the effect that the Warrant Shares may be issued pursuant to an exemption from
the registration requirements of the Securities Act.

3.7                      Warrant Certificates. The Subscriber acknowledges and
agrees that certificates representing the Warrants will be in the form attached
hereto as Schedule C. The Subscriber further acknowledges and agrees that all
certificates representing the Warrants will be endorsed with the following
legend, or such similar legend as deemed advisable by legal counsel for the
Corporation, to ensure compliance with Rule 903 of Regulation S of the
Securities Act and to reflect the status of the Warrants as restricted
securities:

“THIS WARRANT AND THE SHARES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT
PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. THIS
WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A PERSON
IN THE UNITED STATES OR A U.S. PERSON UNLESS THE WARRANT AND THE UNDERLYING
SHARES AND

--------------------------------------------------------------------------------

- 5 –

WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT AND THE APPLICABLE
SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE SECURITIES ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

3.8                      Representations and Warranties of the Subscriber. The
Subscriber, represents and warrants to the Company as follows, and acknowledges
that the Company is relying upon such covenants, representations and warranties
in connection with the sale of the Units to the Subscriber:

(a)         The Subscriber is not a “U.S. Person” as defined by Regulation S of
the Securities Act, as set forth in Schedule A of this Agreement.

(b)         The Subscriber is not acquiring the Units for the account or benefit
of a U.S. Person.

(c)         The Subscriber was not in the United States at the time the offer to
purchase the Units was received or at the time this Agreement was executed.

(d)         The Subscriber has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the investment in the Units. The Subscriber has evaluated the
merits and risks of an investment in the Units. The Subscriber can bear the
economic risk of this investment, and is able to afford a complete loss of this
investment.

(e)         The Subscriber acknowledges that the Company is in the early stages
of development of its business and the Company’s success is subject to a number
of significant risks, including the risk that the Company will not be able to
finance its plan of operations and that the Company’s business plan will not
succeed. The Subscriber acknowledges that any forward-looking information
provided by the Company to the Subscriber are subject to risks and uncertainties
and that the Company’s actual results may differ materially from the results
anticipated.

(f)         The Units will be acquired by the Subscriber for investment for the
Subscriber's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Subscriber does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Units.

(g)         The Subscriber has received or has had full opportunity to review
the SEC Filings. The Subscriber has had full opportunity to ask questions and
receive answers from representatives of the Company regarding the SEC Filings,
the terms and conditions of the Offering and the business, properties, prospects
and financial condition of the Company, each as is necessary to evaluate the
merits and risks of investing in the Units. The Subscriber believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Units. The Subscriber has had full opportunity to
discuss this information with the Subscriber’s legal and financial advisers
prior to execution of this Agreement.

(h)         The Subscriber acknowledges that the Units will be offered and sold
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act based on the truth
and accuracy of the representations of the Subscriber. The Subscribers
understands that the Units it is purchasing are characterized as “restricted
securities”

--------------------------------------------------------------------------------

- 6 –

under the Securities Act inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
the Subscriber represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. The Subscriber further acknowledges that the offering of the
Units by the Company has not been reviewed by the SEC or any state or provincial
securities regulatory authority.

(i)         The Subscriber has satisfied himself or herself as to the full
observance of the laws of his or her jurisdiction in connection with any
invitation to subscribe for the Units or any use of this Agreement, including
(i) the legal requirements within his jurisdiction for the purchase of the
Units; (ii) any foreign exchange restrictions applicable to such purchase; (iii)
any governmental or other consents that may need to be obtained; (iv) the income
tax and other tax consequences, if any, that may be relevant to an investment in
the Units; and (v) any restrictions on transfer applicable to any disposition of
the Units imposed by the jurisdiction in which the Subscriber is resident.

(j)         The Subscriber has not purchased the Units as a result of any form
of general solicitation or general advertising, including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.

(k)         This Agreement has been duly authorized, validly executed and
delivered by the Subscriber.

3.9                      British Columbia Matters. The Subscriber acknowledges
that certain of the directors and officers of the Company and the head office of
the Company are presently located in the Province of British Columbia. In order
to enable the Company to ensure compliance with British Columbia securities law,
the Subscriber will, as a condition of acceptance by the Company of its
subscription, complete and deliver to the Company the Canadian Investor
Certificate attached hereto as Schedule B. The Subscriber acknowledges that the
Units may not be sold or otherwise disposed of for value in British Columbia,
except pursuant to either a prospectus or statutory exemption available only in
specific and limited circumstances. The Subscriber acknowledges that the Company
is not a reporting issuer in the Province of British Columbia and has no plans
to become a reporting issuer in the Province of British Columbia.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4.1                      Representations and Warranties of the Company. The
Company represents and warrants to the Subscriber and acknowledges that the
Subscriber is relying upon such representations and warranties in connection
with the execution, delivery and performance of this Agreement:

(a)         The Company is a corporation duly incorporated and in good standing
under the laws of the State of Nevada, and has the requisite corporate power and
authority to conduct its business as it is currently being conducted, to enter
into this Agreement and to sell the Units to the Subscriber.

(b)         The execution and delivery by the Company of this Agreement has been
duly authorized by all necessary action on the part of the Company, and no
further consent or action is required by the Company, its board of directors or
its stockholders.

--------------------------------------------------------------------------------

- 7 –

(c)         The issuance of the Securities has been duly authorized by all
necessary corporate action of the Company.

(d)         Upon payment of the Subscription Price and issuance in accordance
with the terms and conditions of this Agreement, the Shares will be validly
issued, fully paid and non-assessable shares of the Company’s common stock.

(e)         The Warrant Shares have been duly authorized and validly reserved
for issuance, and when issued upon exercise of the Warrant in accordance with
the terms thereof and payment of the exercise price for the Warrants has been
received in full, will be validly issued, fully paid and non-assessable shares
of the Company’s common stock.

(f)         The existing stockholders of the Company have no pre-emptive or
similar rights to purchase shares of Common Stock from the Company.

(g)         The issue and sale of the Securities by the Company does not and
will not conflict with, and does not and will not result in a breach of, any of
the terms of its Articles of Incorporation or Bylaws or any agreement or
instrument to which the Company is a party.

ARTICLE 5
MISCELLANEOUS PROVISIONS

5.1                      Effectiveness of Representations; Survival. Each party
is entitled to rely on the representations, warranties and agreements of each of
the other parties and all such representation, warranties and agreement will be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representation, warranties and agreements will survive
the purchase and sale of the Units.

5.2                      Further Assurances. Each of the parties hereto will
cooperate with the others and execute and deliver to the other parties hereto
such other instruments and documents and take such other actions as may be
reasonably requested from time to time by any other party hereto as necessary to
carry out, evidence, and confirm the intended purposes of this Agreement.

5.3                      Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

5.4                      Expenses. Each party to this Agreement will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, counsel, and
accountants.

5.5                      Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

5.6                      Severability. If one or more provisions of this
Agreement is held to be unenforceable under applicable law, such provision will
be excluded from this Agreement and the balance of this Agreement will be
enforceable in accordance with its terms.

5.7                      Notices. All notices and other communications required
or permitted under to this Agreement must be in writing and will be deemed given
if sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified

--------------------------------------------------------------------------------

- 8 –

mail (return receipt requested), postage prepaid, to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

If to the Investor:

AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE TO THIS AGREEMENT

If to the Corporation:

LINCOLN GOLD CORPORATION
Attention: Mr. Paul Saxton, President
Suite 350, 885 Dunsmuir Street
Vancouver, BC V6C 1N5 Canada

All such notices and other communications will be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a fax, when the party sending such fax has received electronic
confirmation of its delivery, (c) in the case of delivery by
internationally-recognized express courier, on the business day following
dispatch and (d) in the case of mailing, on the fifth business day following
mailing.

5.8                      Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

5.9                      Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.

5.10                    Assignment. This Agreement may not be assigned (except
by operation of law) by any party without the consent of the other parties.

5.11                    Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein.

5.12                    Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

5.13                    Counterparts. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

5.14                    Fax Execution. This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

5.15                    Schedules and Exhibits. The schedules and exhibits are
attached to this Agreement and incorporated herein.

--------------------------------------------------------------------------------

- 9 –

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Units Subscribed for: Units     Subscription Price (per Share): US
$0.10 per Unit     Total Subscription Price:  US $     Signature of Subscriber
or Authorized Signatory   of Subscriber:       Name of Authorized Signatory of  
Subscriber (if applicable):       Title of Authorized Signatory of   Subscriber
(if applicable):       Name of Subscriber:       Address of Subscriber:        
      Telephone No.           ACCEPTED BY:       LINCOLN GOLD CORPORATION      
Signature of Authorized Signatory:       Name of Authorized Signatory:      
Position of Authorized Signatory:       Date of Acceptance:  


--------------------------------------------------------------------------------

- 10 –

SCHEDULE A

DEFINITION OF U.S. PERSON

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

          (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

          (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE B

CANADIAN INVESTOR CERTIFICATE

TO:      LINCOLN GOLD CORPORATION

Certificate

In connection with the purchase by the undersigned (the “Subscriber”) of Shares
of Lincoln Gold Corporation (the “Company”), the undersigned hereby represents,
warrants, covenants to and with the Company and certifies to the Company (on
behalf of itself or on behalf of the disclosed principal, as the case may be)
that:

1.

if the Subscriber is a resident of Canada but is not a resident of the Province
of Ontario, the Subscriber is: (PLEASE CHECK THE APPROPRIATE BOX):

 

 

 

[   ]

an “accredited investor” within the meaning of National Instrument 45-106 of the
Canadian Securities Administrators by virtue of satisfying the indicated
criterion as set out therein.

 

 

 

[   ]

a spouse, parent, grandparent, brother, sister or child of (i)
______________________, an executive officer, director, founder or control
person of the Company, or (ii) the spouse of such executive officer, director,
founder or control person.

 

 

 

[   ]

a close personal friend of ______________________, an executive officer,
director, founder or control person of the Company.

 

 

 

A close personal friend is an individual who has known the director, senior
officer or control person well enough and for a sufficient period of time to be
in a position to assess the capabilities and trustworthiness of the director,
senior officer or control person. An individual is not a close personal friend
solely because the individual is a member of the same organization, association
or religious group.

 

 

 

[   ]

a close business associate of ______________________, an executive officer,
director, founder or control person of the Company.

 

 

 

A  close business associate is an individual who has had sufficient prior
business dealings with the director, senior officer or control person to be in a
position to assess the capabilities and trustworthiness of the director, senior
officer or control person. A casual business associate or a person introduced or
solicited for the purpose of purchasing securities is not a close business
associate. An individual is not a close business associate solely because the
individual is a client or former client. For example, an individual is not a
close business associate of a registrant or former registrant solely because the
individual is a client or former client of that registrant or former registrant.
The relationship between the purchaser and the director, senior officer or
control person must be direct. For example, the exemption is not available for a
close business associate of a close business associate of a director, senior
officer or control person.

 

 

 

[   ]

a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in above, by virtue of such persons being a relative, close person
friend or business associate or ______________________, an executive officer,
director, founder or control person of the Company.


--------------------------------------------------------------------------------

- 2 –

2.

if the Subscriber is a resident of the Province of Ontario, the Subscriber is:
(PLEASE CHECK THE APPROPRIATE BOX):

 

 

 

 

[   ]

an “accredited investor” within the meaning of National Instrument 45-106 of the
Canadian Securities Administrators by virtue of satisfying the indicated
criterion as set out therein; or

 

 

 

 

[   ]

one of the following: (PLEASE CHECK THE APPROPRIATE BOX)

 

 

 

 

[   ]

a founder of the Company;

 

 

 

 

[   ]

an affiliate of a founder of the Company

 

 

 

 

[   ]

a spouse, parent, brother, sister, grandparent or child of an executive officer,
director or founder of the issuer, or

 

 

 

 

[   ]

a person that is a control person of the issuer.

 

 

 

 

A “founder” is a person who (i) acting alone, in conjunction, or in concert with
one or more persons, directly of indirectly, takes the initiative in founding,
organizing of substantially reorganizing the business of an issuer, and (ii) at
the time of the purchase is actively involved in the business of the issuer.

 

 

 

 

3.

if the Subscriber is resident in the Province of Ontario or is subject to the
laws of the Province of Ontario, the Subscriber:

 

 

 

 

(a)

is hereby notified by the Company

 

 

 

 

 

(i)

of the delivery to the Ontario Securities Commission of the following
information pertaining to the Subscriber (the “Information”):

 

 

 

 

(A)       the full name, residential address and telephone number of the
Subscriber;

 

 

 

 

(B)       the number and type of securities purchased by the Subscriber;

 

 

 

 

(C)       the total purchase price paid by the Subscriber,

 

 

 

 

(D)       the Company’s reliance on the “Accredited Investor” exemption under
National Instrument 45-106, and

 

 

 

 

(E)        the date of distribution of the Units;

 

 

 

 

(ii)

that the Information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it in securities legislation,

 

 

 

 

(iii)

that the Information is being collected for the purposes of the administration
and enforcement of the securities legislation of Ontario, and

 

 

 

 

(iv)

of the title, business address and business telephone number of the public
official in Ontario, who can answer questions about the Ontario Securities
Commission’s indirect collection of the Information, which are set out below:


--------------------------------------------------------------------------------

- 3 –

Ontario Securities Commission
Suite 1903, Box 5520 Queen Street West
Toronto, Ontario M5H 3S8
Telephone: (416) 593-3682
Facsimile: (416) 593-8252
Public official contact regarding indirect collection of information:
Administrative Assistant to the Director of Corporate Finance
Telephone (416) 593-8086, and

  (b)

has authorized the indirect collection of the Information by the Ontario
Securities Commission.


4.

the Subscriber:

        (a)

is hereby notified by the Company

        (i)

of the delivery to the British Columbia Securities Commission of the Information
(as defined above),

        (ii)

that the Information is being collected indirectly by the British Columbia
Securities Commission under the authority granted to it in securities
legislation,

        (iii)

that the Information is being collected for the purposes of the administration
and enforcement of the securities legislation of British Columbia, and

        (iv)

that the Subscriber may contact the British Columbia Securities Commission for
further information about the collection and use of the Information at the
following address and telephone and facsimile numbers:

British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y 1L2
Telephone: (604) 899-6500
Toll free in British Columbia and Alberta 1-800-373-6393
Facsimile: (604) 899-6506

(b)

has authorized the indirect collection of the Information by the British
Columbia Securities Commission;

      5.

The Subscriber acknowledges that:

      (a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

      (b)

there is no government or other insurance covering the Securities;

      (c)

there are risks associated with the purchase of the Securities;

      (d)

the Company has no plans to become a reporting issuer in any Canadian province;

      (e)

no person has made any written or oral representations:

     

(i)        that any person will resell or repurchase the Securities;


--------------------------------------------------------------------------------

- 4 –

  (ii)

that any person will refund the purchase price for the Securities; or

          (iii)

as to the future price or value of the Securities;

          (f)

no prospectus or other offering document has been filed by the Company with a
securities commission or other securities regulatory authority in any province
of Canada, or any other jurisdiction in or outside of Canada in connection with
the issuance of the Securities, and such issuances are exempt from the
prospectus requirements otherwise applicable under the provisions of applicable
Canadian securities laws and, as a result, in connection with its purchase of
the Subscriber’s Securities hereunder, as applicable:

          (i)

the Subscriber will not receive information that may otherwise be required to be
provided to the Subscriber under applicable Canadian securities or contained in
a prospectus prepared in accordance with applicable Canadian securities laws;
and

          (ii)

the Company is relieved from certain obligations that would otherwise apply
under such applicable Canadian securities laws; and

          (g)

the Company is relying on exemptions from the requirements to provide the
Subscriber with a prospectus and to sell securities through a person or company
registered to sell securities under applicable Canadian securities laws or other
applicable securities legislation and, as a consequence of acquiring the
Securities pursuant to this exemption, certain protections, rights and remedies
provided by applicable Canadian securities laws including statutory rights of
rescission or damages, will not be available to the Subscriber in connection
with its purchase of the Securities.


6.

The Subscriber will:

      (a)

not resell any of the Securities acquired (directly or indirectly) hereunder, in
whole or in part, directly or indirectly, except in accordance with the
provisions of applicable securities laws; and

      (b)

execute, deliver, file and otherwise assist the Company in filing, such further
reports, undertakings, agreements, documents and writings, do all acts and
things, and provide such further assurances as may be required to give effect to
this Subscription Agreement as required, and, without limiting the generality of
the foregoing, will execute and deliver all documents, agreements and writings
and provide such assurances, undertakings, information and investment letters as
may be required from time to time by all securities commissions, stock exchanges
or other regulatory authorities having jurisdiction over the Company's affairs
or as may be required from time to time under the applicable securities laws
with respect to the issue and resale of the Securities.

      6.

The Subscriber acknowledges that:

      (a)

the Securities are subject to resale restrictions imposed under applicable
Canadian securities laws and, as a consequence, the Subscriber may not be able
to resell the Securities, except in accordance with resale restrictions and
limited exemptions under applicable Canadian securities laws;

      (b)

the Subscriber has the sole responsibility to determine and comply with
restrictions on resale before reselling any of the Securities and has been
independently advised as to applicable hold periods and restrictions with
respect to trading in the Securities imposed by applicable Canadian securities
laws and regulatory policy including applicable securities laws in the
jurisdiction in which it resides or the jurisdiction in which such


--------------------------------------------------------------------------------

- 5 –

 

Securities will come to rest, and confirms that no representation has been made
to it by or on behalf of the Company with respect thereto; and

        (c)

the certificates evidencing the Securities will bear a legend regarding
restrictions on transfer as required pursuant to applicable Canadian securities
laws, as well as the legend restricting transfer without registration under the
U.S. Securities Act and applicable state securities laws.


7.

The foregoing agreements, representations, warranties and covenants are made by
the undersigned with the intent that they be relied upon in determining the
suitability of the undersigned as a Subscriber of the Securities and the
eligibility of the Subscriber to purchase the Securities under applicable
Canadian securities laws and the undersigned undertakes to immediately notify
the Company of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time.

DATED: _________________________, 2007.

 

_____________________________________________________
Print Name of Subscriber

By:       _______________________________________________
             Signature

             _______________________________________________
             Print name of Signatory (if different from Subscriber)

             _______________________________________________
             Title

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE C

WARRANT CERTIFICATE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH
STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.

LINCOLN GOLD CORPORATION
Suite 350, 885 Dunsmuir Street
Vancouver, BC V6C 1N5 Canada
A NEVADA CORPORATION
(the “Company”)

 

COMMON STOCK PURCHASE WARRANT CERTIFICATE

 

[DATE OF ISSUE]
(the “Date of Issue”)

S<>-<>

Name of Holder: «NAME» Address of Holder: «ADDRESS» Number of Shares:
«NUMBER_OF_WARRANTS» Shares Exercise Price: $0.15 per Share. Expiry Date: The
date that is two (2) years from the Date of Issue, as set forth above

THIS WARRANT CERTIFIES THAT, for value received, the above named holder or its
registered assigns (the “Holder”), shall have the right to purchase from the
Company the above referenced number of fully paid and non-assessable shares (the
“Shares”) of the Company’s common stock (the “Common

--------------------------------------------------------------------------------

- 2 –

Stock”) at an exercise price equal to the exercise price set forth above (the
"Exercise Price"), subject to further adjustment as set forth in this
Certificate, at any time from the date hereof until 5:00 P.M., Pacific time, on
the expiry date set forth above (the “Expiry Date”). This Warrant is issued
pursuant to the Subscription Agreement between the Company and Holder (the
“Subscription Agreement”) pursuant to which the Holder purchased units
consisting of one share of Common Stock and one warrant to purchase one
additional share of Common Stock. The exercise of this Warrant shall be subject
to the provisions, limitations and restrictions contained herein.

1.        Exercise.

            1.1           Procedure for Exercise of Warrant. The Holder may
exercise this Warrant by delivering the following to the principal office of the
Company in accordance with Section 5.1 hereof:

  (a)

a duly executed Notice of Exercise in the form attached as Schedule A,

        (b)

either (i) a written certification that the Holder is not a U.S. person, as
defined under Regulation S of the Securities Act, and that the Warrant is not
being exercised on behalf of a U.S. person, which written certificate may be
contained in the Notice of Exercise delivered pursuant to sub-paragraph (a)
above; or (ii) a written opinion of counsel to the effect that the Shares
issuable upon exercise of this Warrant have been registered under the Securities
Act or are exempt from registration thereunder;

        (c)

payment of the Exercise Price then in effect for each of the Shares being
purchased, as designated in the Notice of Exercise, and

        (d)

this Warrant.

Payment of the Exercise Price may be in cash, certified or official bank check
payable to the order of the Company, or wire transfer of funds to the Company’s
account (or any combination of any of the foregoing) in the amount of the
Exercise Price for each share being purchased.

            1.2           Delivery of Certificate and New Warrant. In the event
of any exercise of the rights represented by this Warrant, a certificate or
certificates for the shares of Common Stock so purchased, registered in the name
of the Holder, together with any other securities or other property which the
Holder is entitled to receive upon exercise of this Warrant, shall be delivered
to the Holder hereof, at the Company’s expense, within a reasonable time, not
exceeding fifteen (15) calendar days, after the rights represented by this
Warrant shall have been so exercised; and, unless this Warrant has expired, a
new Warrant representing the number of Shares (except a remaining fractional
share), if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder hereof within such time. The person
in whose name any certificate for shares of Common Stock is issued upon exercise
of this Warrant shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was surrendered and
payment of the Exercise Price was received by the Company, irrespective of the
date of delivery of such certificate.

            1.3           Restrictive Legend. This Warrant and the Shares have
not been registered under the Securities Act of 1933, as amended, (the
"Securities Act") and the Warrants have been and the Shares, upon exercise of
the Warrants, will be issued pursuant to exemptions from the registration
requirements of the Securities Act. Neither this Warrant nor any of the Shares
or any other security issued or issuable upon exercise of this Warrant may be
sold, transferred, pledged or hypothecated in the absence of an effective
registration statement under the Act relating to such security or an exemption
from the registration requirements of the Securities Act. Each certificate for
the Warrant, the Shares and any other security issued or issuable upon exercise
of this Warrant shall contain a legend on the face thereof, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer

--------------------------------------------------------------------------------

- 3 –

contained in this Section. The Holder understands that this Warrant constitutes
and the Shares upon issuance will constitute “restricted securities” under the
Securities Act. The holder acknowledges and agrees that all certificates
representing the Shares will be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE ACT IN ACCORDANCE WITH REGULATION S PROMULGATED UNDER THE
ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

            1.4           Fractional Shares. No fractional Shares shall be
issuable upon exercise or conversion of the Warrant and the number of Shares to
be issued shall be rounded down to the nearest whole Share. If a fractional
share interest arises upon any exercise or conversion of the Warrant, the
Company shall eliminate such fractional share interest by paying to Holder an
amount computed by multiplying the fractional interest by the current market
price of a full Share.

2.        Covenants of the Company.

            2.1           Authorized Shares. The Company covenants and agrees
that the Company will at all times have authorized and reserved, free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise in full of the rights represented by this Warrant.

            2.2           Issuance of Shares. The Company covenants and agrees
that all shares of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid and non-assessable, and free from all transfer taxes, liens and charges
with respect to the issue thereof.

3.        Transfer and Replacement.

            (a)           Subject to compliance with any applicable securities
laws and the conditions set forth herein, this Warrant and all rights hereunder
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Shares without having a new
Warrant issued.

            (b)           The Company agrees to maintain, at its aforesaid
office, books for the registration and the registration of transfer of the
Warrants.

            (c)           If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer that the Holder or
transferee of this Warrant, as the case may be,

--------------------------------------------------------------------------------

- 4 –

furnish to the Company a written opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) that the holder or transferee execute and deliver to the Company such
documentation as is necessary to establish that the shares are being transferred
pursuant to an exemption from the registration requirements of the Securities
Act and applicable state securities laws or in an offshore transaction pursuant
to and in accordance with Rule 904 of Regulation S of the Securities Act.

            (d)           The Company covenants that upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate relating to the Shares, and
in case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it (which, in the case of the Warrant, shall not include the
posting of any bond), and upon surrender and cancellation of such Warrant or
stock certificate, if mutilated, the Company will make and deliver a new Warrant
or stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

4.        Adjustments of Exercise Price and/or Number of Shares.

            4.1           Subdivision or Combination of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Shares or other securities of the Company which it would
have owned or have been entitled to receive had such Warrant been exercised in
advance thereof. Upon each such adjustment of the kind and number of Shares or
other securities of the Company which are purchasable hereunder, the Holder
shall thereafter be entitled to purchase the number of Shares or other
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Shares or other securities of the Company resulting from such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

            4.2           Reorganization, Reclassification, Consolidation,
Merger or Sale. If any recapitalization, reclassification or reorganization of
the share capital of the Company, or any consolidation or merger of the Company
with another Company, or the sale of all or substantially all of its shares
and/or assets or other transaction (including, without limitation, a sale of
substantially all of its assets followed by a liquidation) shall be effected in
such a way that holders of Common Stock shall be entitled to receive shares,
securities or other assets or property, then, as a condition of such
recapitalizations, reclassifications, reorganizations, consolidations, mergers
or sales, lawful and adequate provisions shall be made by the Company whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares,
securities or other assets or property as may be issued or payable with respect
to or in exchange for the number of outstanding Common Stock which such Holder
would have been entitled to receive had such Holder exercised this Warrant
immediately prior to the consummation of such recapitalizations,
reclassifications, reorganizations, consolidations, mergers or sales. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to give effect to the
adjustments

--------------------------------------------------------------------------------

- 5 –

provided for in this Section 4 including, without limitation, adjustments to the
Exercise Price and to the number of securities or property issuable upon
exercise of the new Warrant. The provisions of this Section 4.2 shall similarly
apply to successive recapitalizations, reclassifications, reorganizations,
consolidations, mergers or sales.

            4.3           Notice of Adjustment. Whenever the number of Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Shares (and other securities or property)
after such adjustment, setting forth a brief statement of the facts requiring
such adjustment and setting forth the computation by which such adjustment was
made.

5.             Miscellaneous Provisions.

            5.1           Notices. Any notice or other document required or
permitted to be given or delivered to the Holder shall be delivered or forwarded
to the Holder at the address for Holder provide on the first page of this
Warrant or to such other address or number as shall have been furnished to the
Company in writing by the Holder. Any notice or other document required or
permitted to be given or delivered to the Company shall be delivered or
forwarded to the Company at Suite 350, 885 Dunsmuir Street, Vancouver, British
Columbia, V6C 1N5 Attention: Paul Saxton, with a copy to Lang Michener LLP,
Suite 1500, 1055 West Georgia Street, Vancouver, British Columbia V6B 2X6
Attention: Michael H. Taylor, Esq. (Facsimile No. 604-685-7084), or to such
other address or number as shall have been furnished to Holder in writing by the
Company. All notices, requests and approvals required by this Warrant shall be
in writing and shall be conclusively deemed to be given (a) when hand-delivered
to the other party, (b) when received if sent by facsimile at the address and
number set forth above; provided that notices given by facsimile shall not be
effective, unless either (i) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (ii) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time) or on a non-business day shall be deemed
received on the next business day; (c) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (d) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.

            5.2           Limitation of Liability. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Exercise Price hereunder or as
a stockholder of the Company, whether such liability is asserted by the Company
or by creditors of the Company.

            5.3           No Rights as Stockholder. This Warrant shall not
entitle the Holder to any of the rights of a stockholder of the Company except
upon exercise in accordance with the terms hereof.

            5.4           Governing Law. This Warrant shall be governed by and
construed in accordance with the laws of the State of Nevada as applied to
agreements among Nevada residents made and to be performed entirely within the
State of Nevada, without giving effect to the conflict of law principles
thereof.

            5.5           Waiver, Amendments and Headings. This Warrant and any
provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by both parties (either

--------------------------------------------------------------------------------

- 6 –

generally or in a particular instance and either retroactively or
prospectively). The headings in this Warrant are for purposes of reference only
and shall not affect the meaning or construction of any of the provisions
hereof.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer effective as of the _____ day of ____________, 2007.

LINCOLN GOLD CORPORATION


Signature of Authorized Signatory:       Name of Authorized Signatory:      
Position of Authorized Signatory:  


--------------------------------------------------------------------------------

LM DRAFT – March 19, 2007

SCHEDULE A TO WARRANT CERTIFICATE

FORM OF NOTICE OF EXERCISE

TO:      LINCOLN GOLD CORPORATION

The undersigned hereby exercises the right to purchase the number of shares of
common stock of Lincoln Gold Corporation (the "Company") set forth below (the
"Shares") pursuant to the Warrant to Purchase Common Stock issued by the Company
and delivered concurrently with this Notice of Exercise. In accordance with the
provisions of the Warrant, the undersigned hereby tenders the following
concurrently with the delivery of this Notice of Exercise (i) payment of the
Exercise Price payable by the undersigned for the Shares (the “Purchase Price”)
in effect for each of the Shares being purchased, and (ii) the original Warrant.

Number of Shares Purchased: Shares     Aggregate Purchase Price: $

The undersigned represents and warrants to and agrees with the Company that:

1.

It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and it
is able to bear the economic risk of loss of its entire investment.

    2.

The Company has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Company as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares.

    3.

It is acquiring the Shares for its own account, for investment purposes only and
not with a view to any resale, distribution or other disposition of the Shares
in violation of the United States securities laws.

    4.

It understands the Shares have not been and will not be registered under the
United States Securities Act of 1933, as amended (the "1933 Act") or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on a safe-harbour from such registration
requirements.

    5.

The undersigned is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (h)

any natural person resident in the United States;

        (i)

any partnership or corporation organized or incorporated under the laws of the
United States;


--------------------------------------------------------------------------------

- 2 -

  (j)

any estate of which any executor or administrator is a U.S. person;

          (k)

any trust of which any trustee is a U.S. person;

          (l)

any agency or branch of a foreign entity located in the United States;

          (m)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (n)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


6.

The undersigned was not in the United States at the time the offer to purchase
the Shares was received and the Subscriber was not in the United States at the
time these Warrants were exercised.

    7.

The undersigned acknowledges that the Shares are “restricted securities” within
the meaning of the Securities Act and will be issued to the Subscriber in
accordance with Regulation S of the Securities Act without registration under
the Securities Act.

    8.

The undersigned agrees to resell the Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.

    9.

The undersigned agrees not to engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.

    10.

The Subscriber acknowledges and agrees that all certificates representing the
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:

   

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT”.


--------------------------------------------------------------------------------

- 3 -

11.

The Subscriber and the Company agree that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.


 

Date of Execution:       Signature of Purchaser or Authorized Signatory   of
Purchaser (if the Purchaser is not an   individual):       Name of Authorized
Signatory of   Purchaser(if the Purchaser is not an individual):       Title of
Authorized Signatory of   Purchaser(if the Purchaser is not an individual):    
  Name of Purchaser:       Address of Purchaser:                  


--------------------------------------------------------------------------------